Notice of Allowance
Priority
The Instant Application, filed 06/17/2021, is a continuation of 16/293998, filed 03/06/2019, now U.S. Patent No. 11,048,861. 16/293998 is a continuation of 16/191821, filed 11/15/2018, now U.S. Patent No. 10,325,014. 16/191821 claims Priority from Provisional Application 62/587177, filed 11/16/2017. 16/191821 is a continuation in Part of 15/411237, filed 01/20/2017, now U.S. Patent No. 10,331,776. 15/411237 is a continuation of 15/049221, filed 02/22/2016, now U.S. Patent No. 9,552,343. 15/049221 is a continuation of 14/808029, filed 07/24/2015, now U.S. Patent No. 9,292,482. 14/808029 claims Priority from Provisional Application 62/155000, filed 04/30/2015.

Terminal Disclaimer
The terminal disclaimer filed on 1/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,325,014 and 11,048,861 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: In interpreting the currently presented claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record does not disclose with respect to the independent claims, in response to the deletion instruction, inserting, in the causal graph data structure, a deletion node as a child of the structure node representing the level for which the deletion instruction was received, wherein the deletion node refers to the level that is to be deleted. When considered as a whole, these limitations in combination with the other limitations, are not taught by the prior art of record. Therefore the claims are allowed.
There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444